Citation Nr: 0535202	
Decision Date: 12/30/05    Archive Date: 01/10/06

DOCKET NO.  96-45 519A	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New York, New York



THE ISSUE

Entitlement to a rating in excess of 20 percent for the 
service-connected lumbosacral strain.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel



INTRODUCTION

The veteran had active service from February 1971 to March 
1978.  

The issue on appeal was previously before the Board of 
Veterans' Appeals (Board) in February 2005 when it was 
remanded for further development.  

Following the requested development, the VA Appeals 
Management Center (AMC) in Cleveland, Ohio, confirmed and 
continued the 20 percent rating for the veteran's service-
connected lumbosacral strain.  

In its February 2005 decision, the Board raised the rating 
from 30 to 60 percent for his service-connected avascular 
necrosis of the right hip.  38 C.F.R. § 4.71a, DC 5055.  

The Board also denied an effective date prior to June 17, 
1996, for the assignment of a 30 percent evaluation of the 
service-connected asthma.  Accordingly, those issues are no 
longer before the Board and will not be considered 
hereinbelow.  



FINDING OF FACT

The service-connected low back disability is shown to be 
productive of a level of overall impairment that more nearly 
approximates that of severe functional limitation due to 
pain; neither actual loss of forward flexion to 30 degrees or 
less or ankylosis of the thoracolumbar spine nor 
incapacitating episodes due to intervertebral disc syndrome 
are demonstrated.  



CONCLUSION OF LAW

The criteria for the assignment of a rating of 40 percent, 
but not higher for the service-connected low back disability 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.71a including Diagnostic Code (DC) 5237 (formerly DC 5295, 
effective on April 1, 1946, through September 25, 2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


I.  Duty to Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether the VA has met its statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

In letters, dated in May 2001 and November 2002, the RO 
notified the veteran of the information and evidence 
necessary to substantiate a claim for VA benefits.  

The RO noted that in order to establish entitlement to an 
increased evaluation for a service-connected disability, the 
evidence had to show that such disability had gotten worse.  

The RO notified the veteran and his representative of the 
following:  (1) the information and evidence not of record 
that was necessary to substantiate the veteran's claims; (2) 
the information and evidence that the VA would seek to 
provide, such as records held by Federal agencies; (3) the 
information and evidence that the veteran needed to provide, 
such as employment records and records of his treatment by 
private health care providers; and (4) the need to furnish 
the VA any other information or evidence in the veteran's 
possession that pertained to his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, the RO stated that it was ultimately the veteran's 
responsibility to make sure that it received all of the 
evidence necessary to support his claim, which wasn't in the 
possession of a Federal department or agency.  

The RO told the veteran where to send the 
information/evidence and set forth time frames for doing so, 
as well as the potential consequences for failing to do so.  
It also notified him of what to do if he had questions or 
needed assistance and provided a telephone number, computer 
site, and address where he could get additional information.  

Generally, the notice required by 38 U.S.C. A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  Pelegrini v. Principi, 18 Vet. Appl 112 (2004).  

In this case, however, such notice was not sent to the 
veteran until well after the initial rating decision in 
January 1996.  Nevertheless, any defect with respect to the 
timing of that notice was harmless error.  

Indeed, the foregoing notices complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Moreover, the Statement of the Case (SOC), issued in June 
1998; the Supplemental Statements of the Case (SSOC's), 
issued in August 2002, May 2003, and June 2005, as well as 
copies of the Board's remand, notified the veteran and his 
representative of the evidence needed to establish the 
benefits sought.  Indeed, the SSOC's, issued in August 2002 
and June 2005, set forth the relevant text of 38 C.F.R. 
§ 3.159.  

The SOC and the SSOC's also notified the veteran and his 
representative of the evidence which had been obtained in 
support of the veteran's appeal.  

After reviewing the record, the Board finds that the VA has 
met its duty to assist the veteran in the development of 
evidence necessary to support his claim.  It appears that all 
relevant evidence identified by the veteran has been obtained 
and associated with the claims folder.  In this regard, he 
has not identified any further outstanding evidence (that has 
not been sought by the VA), which could be used to support 
any of his claims.  

Given the efforts by the RO to develop the record, there is 
no reasonable possibility that further development would lead 
to any additional relevant evidence with respect any issue on 
appeal.  As such, further action is unnecessary in order to 
meet the VA's statutory duty to assist the veteran in the 
development of that issue.  See, e.g., Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994) (remands that would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  

Therefore, there is no prejudice to the veteran due to a 
failure to assist him with the claims of entitlement to an 
increased rating for his service-connected lumbosacral 
strain.  See Mayfield v. Nicholson, No. 02-1077 (Fed. Cir. 
April 14, 2005) (discussing prejudicial error).  Accordingly, 
the Board will proceed to the merits of the appeal.  


II.  The Facts and Analysis

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the DC's of the Schedule for Rating 
Disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4 (2005).  

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability.  38 C.F.R. § 4.1.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

In accordance with 38 C.F.R. §§ 4.1 and 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the veteran's 
service-connected disability.  

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern.  Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

At the outset of the veteran's claim, the service-connected 
lumbosacral strain was rated in accordance with 38 C.F.R. 
§ 4.71a, DC 5295.  Under that Diagnostic Code, a 20 percent 
rating was warranted for lumbosacral strain with muscle 
spasm on extreme forward bending and a loss of lateral spine 
motion, unilateral, in the standing position.  

A 40 percent rating was warranted for lumbosacral strain 
manifested by listing of the whole spine to the opposite 
side, positive Goldthwait's sign, marked limitation of 
forward bending in the standing position, a loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  

During the pendency of the veteran's appeal, the rating 
schedule was revised with respect to the veteran's service-
connected lumbosacral strain.  See 68 Fed. Reg. 51454-51456 
(August 27, 2003).  That change became effective on 
September 26, 2003.  

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
VAOGCPREC 7-2003.  

The Board will therefore evaluate the veteran's service-
connected spine disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.A. § 5110(g) (West 
2002); VAOPGCPREC 3-2000; Green v. Brown, 10 Vet. App. 111, 
117 (1997).  

As noted, the RO provided the veteran with the new regulatory 
criteria in the August 2002 and June 2005 SSOC's.  Moreover, 
the veteran's representative submitted additional argument on 
his behalf in August and November 2005.  Therefore, there is 
no prejudice to the veteran in the Board adjudicating the 
claim.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993).  

Under the revised regulations, the veteran's lumbosacral 
strain is rated in accordance with 38 C.F.R. § 4.71, DC 5237.  
The noted schedular ratings are available based on the 
following general rating formula:

General Rating Formula for Diseases and Injuries of the Spine

The noted ratings may be assigned with or without symptoms 
such as pain (whether or not it radiates), stiffness, or 
aching in the area of the spine affected by residuals of 
injury or disease.  

A 20 percent rating is warranted when forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis  

A 40 percent rating is warranted when forward flexion of the 
thoracolumbar spine is accomplished to 30 degrees or less; 
or, when there is favorable ankylosis of the entire 
thoracolumbar spine.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  The normal ranges of motion for each component of 
spinal motion provided in this note are the maximum that can 
be used for calculation of the combined range of motion.  
General Rating Formula for Diseases and Injuries of the 
Spine, Note (2).  

Any associated objective neurologic abnormalities, including, 
but not limited to, bowel or bladder impairment, separately, 
are to be evaluated under an appropriate DC.  General Rating 
Formula for Diseases and Injuries of the Spine, Note (1).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis. General Rating Formula for Diseases and 
Injuries of the Spine, Note (5).  

Potentially applicable in rating the veteran's lumbosacral 
strain is 38 C.F.R. § 4.71a, DC 5292, which was in effect 
from the time the RO received the veteran's claim until 
September 26, 2003.  

Under that Diagnostic Code, a 20 percent rating was warranted 
for moderate limitation of motion of the lumbar spine, while 
a 40 percent rating was warranted for severe limitation of 
motion.  

The United States Court of Veterans Appeals (now the United 
States Court of Appeals for Veterans Claims, hereinafter 
Court) has considered the question of functional loss as it 
relates to the adequacy of assigned disability ratings.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In DeLuca, the Court held that 38 C.F.R. § 4.40 required 
consideration of factors such as lack of normal endurance, 
functional loss due to pain and pain on use, specifically 
limitation of motion due to pain on use including that 
experienced during flare ups.  

The Court also held that 38 C.F.R. § 4.45 required 
consideration of weakened movement, excess fatigability, and 
incoordination.  Moreover, the Court stated that there must 
be a full description of the effects of the disability on the 
veteran's ordinary activity.  38 C.F.R. § 4.10.  

A review of the record discloses that, on several occasions 
in service, the veteran was treated for complaints of back 
pain.  The X-ray studies showed scoliosis, and the primary 
diagnoses were lumbar sprain/strain.  

By a rating action in September 1981, the RO granted service 
connection for low back derangement.  A 10 percent rating 
under 38 C.F.R. § 4.71a, DC 5295, the criteria used to rate 
lumbosacral strain.  

The more recent evidence, including VA treatment records, 
dated from April 1995 through April 2005 and records from 
private physicians, dated from October 1995 to May 1996 show 
that the veteran continues to be followed for low back 
disability and takes medication for pain.  

The reports of numerous examinations performed by the VA from 
July 1996 to May 2003, show that the veteran's lumbosacral 
strain has been manifested by complaints of pain, muscle 
spasms and limitation of motion.  He was shown to be able to 
forward flex his lumbar spine to at least 80 degrees in May 
1997.  

The evidence shows that the veteran uses a back brace, but 
there is no current evidence of a loss of lateral spine 
motion; listing of the whole spine to the opposite side; 
positive Goldthwait's sign or marked limitation of forward 
bending to support the assignment of a higher rating under 
Diagnostic Code 5295.  However, the Board finds that the 
service-connected low back disability picture was more 
closely reflected by the criteria consistent with severe 
functional limitation due to pain under Diagnostic Code 5292.  

The Board recognizes that the veteran walks with a limp and 
uses a cane for ambulation; however, such manifestations have 
been associated primarily with avascular necrosis in the 
veteran's right hip (see, e.g., the report of the May 2001 VA 
neurologic examination).  As noted in the Introduction, 
service connection is in effect for that disability and has 
been separately rated.  

Although arthritic changes were reportedly shown on the X-ray 
studies taken by the VA in April 1995 and July 1996, numerous 
radiographic studies, including MRI's and CT scans, showed 
that the low back disability was manifested by degenerative 
disc disease and stenosis at L3-L4.  

The Board notes that a current limitation of motion to 30 
degrees or less for the low back is not shown by the evidence 
of record.  Neither ankylosis nor incapacitating episodes due 
to intervertebral disc syndrome is shown.  

In any event, the foregoing evidence shows that the 
manifestations of the service-connected low back disability 
more nearly approximated the criteria for a 40 percent rating 
under the old criteria during the course of the appeal.  
Accordingly, an increased rating is for application in this 
case.  



ORDER

An increased rating of 40 percent, but not higher for the 
service-connected low back disability is granted, subject to 
the regulations controlling disbursement of VA monetary 
benefits.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


